         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

 LIBERTARIAN PARTY OF NEW YORK,
 ANTHONY D’ORAZIO,
 LARRY SHARPE,
 GREEN PARTY OF NEW YORK,
 GLORIA MATTERA,
 PETER LaVENIA,

         Plaintiffs,
                                                                    COMPLAINT

                   v.

 NEW YORK STATE BOARD OF ELECTIONS,
 PETER S. KOSINSKI, as the Co-Chair of the New York State
 Board of Elections; DOUGLAS A. KELLNER, as the Co-Chair of
 the New York State Board of Elections; ANDREW J. SPANO, as a
 Commissioner of the New York State Board of Elections;
 TODD D. VALENTINE, as Co-Executive Director of the New York
 State Board of Elections; and ROBERT A. BREHM, as Co-Executive
 Director of the New York State Board of Elections,

         Defendants.




        COMPLAINT FOR DECLARATORY AND PERMANENT INJUNCTIVE
                              RELIEF

                                       INTRODUCTION

       1.      After first failing to circumvent the New York State legislature, Governor Andrew

Cuomo has managed to ram through patently unconstitutional new voter and petitioning

thresholds to keep minor parties off the ballot in New York State and satisfy a personal vendetta.

What is even more galling is that he did so not only by conditioning a new campaign finance

regime on the thresholds, but also by adding the new thresholds—at the last minute—into the


                                                1
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 2 of 45




New York State FY2020 budget, which was passed in the midst of an unprecedented emergency

necessitating a swift response to the COVID-19 pandemic and depriving individual legislators of

effectively organizing any resistance or scrutinizing the inclusion.

        2.      Since 1936, a political party could qualify for automatic ballot access in New

York State solely by polling 50,000 votes for governor every four years. To run a candidate for

governor without preexisting automatic ballot access, parties provided an independent petition

with 15,000 voter signatures collected over six weeks. The new law requires for political parties

130,000 votes or 2% of the vote (whichever is greater) for governor and president every two

years, and for statewide petition 45,000 signatures or 1% of enrolled voters (whichever is less)

over the same thirty-seven days. Not only are these new thresholds difficult or impossible for

Plaintiffs to meet, but they were designed to do so. The nefarious interplay between these two

new thresholds deprives minor parties of attaining ballot status and ensures that they will not be

able to field statewide candidates to ever again attempt to regain automatic ballot status. In

short, the new law makes New York State one of the most restrictive states in the country for

third parties to run statewide or presidential candidates or to win ballot status as political parties.

        3.      To correct such a patently disgraceful and improper attempt to limit citizens’ First

and Fourteenth Amendment rights to organize, identify, and vote for minor parties, New York

State’s Green and Libertarian Parties come before this Court to request a declaration that the new

voter and petitioning requirements are unconstitutional facially and as applied to them, and for

this Court to permanently enjoin the New York State Board of Elections from enforcing them.




                                                   2
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 3 of 45




                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this case pursuant to 42 U.S.C.

§ 1983 and 28 U.S.C. § 1331, because Plaintiffs’ federal claims arise under the First and

Fourteenth Amendments to the United States Constitution. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over the Plaintiffs’ state-based claims because they are

so related to Plaintiffs’ federal claims that they form part of the same case or controversy under

Article III of the United States Constitution.

       5.      This Court has personal jurisdiction over the Defendants because they are

officials of the State of New York, residing in the State of New York.

       6.      Venue is proper in this Court because all Plaintiffs are residents of the State of

New York and the Defendants are state officials who maintain an office in Albany, New York.

See 28 U.S.C. § 1391(b)(1).

                                              PARTIES

       7.      Plaintiff Libertarian Party of New York (“LPNY”) is the New York State affiliate

of the national Libertarian Party, which is the third-largest political party in the United States and

in 2016 fielded a candidate for president on the ballot in all fifty states and the District of

Columbia. LPNY was formed in 2018 after receiving 95,033 votes for governor and thereby

qualifying as a political party meriting automatic ballot status under New York Election Law by

exceeding 50,000 votes. From 1972 through 2018, the Libertarian Party operated as an

independent nominating committee under New York Election Law § 1-104(12) and petitioned for

its candidates to appear on the ballot. The Libertarian Party has run candidates for statewide or

presidential office every two years since 1974 (except for 1986). LPNY is committed to

America’s heritage of freedom: individual liberty and personal responsibility, a free-market




                                                   3
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 4 of 45




economy of abundance and prosperity, a foreign policy of non-intervention, peace, and free

trade.

         8.    ANTHONY D’ORAZIO is the Chair of the New York State Libertarian Party and

a registered Libertarian Party voter, residing in Monroe County.

         9.    LARRY SHARPE was the Libertarian Party candidate for Governor in 2018 and

expended great time, money and energy obtaining ballot status for the Party for presumably four

years.

         10.   He resides in Queens County and is a registered Libertarian.

         11.   Plaintiff Green Party of New York (“GPNY”) was formed in 1992 and is

affiliated with the Green Party of the United States, which is the fourth-largest political party in

the United States and in 2016 fielded a candidate for president in forty-four states and the

District of Columbia. GPNY achieved ballot status in 1998 when its candidate for governor

received 52,533 votes. GPNY lost ballot status in 2002 when it failed to meet the voter

threshold. From 2010 through the present, however, GPNY has qualified for ballot status by

receiving for governor 59,906 votes in 2010, 184,419 votes in 2014, and 103,946 votes in 2018.

GPNY’s “four pillars” are peace, ecology, social justice, and democracy.

         12.   GLORIA MATTERA is co-chair of the New York State Green Party. She is a

registered member of the Green Party and resides in Kings County.

         13.   PETER LaVENIA is co-chair of the New York State Green Party. He is a

registered member of the Green Party and resides in Albany County.

         14.   The NEW YORK STATE BOARD OF ELECTIONS has offices in Albany, New

York. The New York State Board of Elections is an agency within the Executive Department of

the State and is responsible for administering and enforcing all laws relating to elections in New

York State.



                                                  4
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 5 of 45




        15.      Defendant Peter S. Kosinski is a Co-Chair of the New York State Board of

Elections. He is sued in his official capacity.

        16.      Defendant Douglas A. Kellner is a Co-Chair of the New York State Board of

Elections. He is sued in his official capacity.

        17.      Defendant Andrew J. Spano is a Commissioner of the New York State Board of

Elections. He is sued in his official capacity.

        18.      The position of the fourth Commissioner of the New York State Board of

Elections is currently vacant. Plaintiffs anticipate amending their complaint to name the fourth

Commissioner if one is appointed and anticipate suing that person in his or her official capacity.

        19.      Defendant Todd D. Valentine is a Co-Executive Director of the New York State

Board of Elections. He is sued in his official capacity.

        20.      Defendant Robert A. Brehm is a Co-Executive Director of the New York State

Board of Elections. He is sued in his official capacity.

        21.      At all times herein, the defendants were acting under color of state law and within

the scope of their employment.

                                   FACTUAL ALLEGATIONS

   I.         Overview of New York Ballot Access and Political Party Regulation

        22.      Under New York Election Law, there are only two routes through which

candidates may run for public office: (1) they can run as candidates of a statutorily recognized

political “party” (see N.Y. Elec. Law §§ 6–102–36); or (2) they can run as independent

candidates nominated by an “independent body” (see id. §§ 6–138–142).

        23.      Political parties, informally defined, must therefore operate in one of two

statutorily recognized ways: (1) as a recognized political “party” (see N.Y. Elec. Law § 1–




                                                  5
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 6 of 45




104(3)); or (2) as an “independent body” that privately nominates, coordinates, and/or organizes

independent candidates (see id. § 1–104(12)).

       24.     A “party” (hereafter, “Statutory Party”) was, until April 3, 2020, defined as “any

political organization which at the last preceding election for governor polled at least fifty

thousand votes for its candidate for governor.” N.Y. Elec. Law § 1–104(3) (2019).

       25.     As the Second Circuit explained in Green Party of New York State v. New York

State Bd. of Elections, 389 F.3d 411, 415 (2d Cir. 2004), “a number of unique benefits accrue to

a” Statutory Party. First and most importantly, “only a Statutory Party can automatically place a

candidate on the ballot for statewide election without first undertaking the burden of a special

petition drive in order to do so.” Id. See N.Y. Elec. Law §§ 6–104, 6–138(1). Second, a

Statutory Party may choose their statewide candidate in a closed primary election, while an

independent organization may not. Id. § 1–104(9). Third, the State will expressly identify a

Statutory Party on voter registration forms to facilitate enrollment in the party. See id. §§ 5–

210(5)(ix); 300, et seq.; Voter Registration Form, New York State Board of Elections,

https://www.elections.ny.gov/NYSBOE/download/voting/voteform_enterable.pdf (last accessed

April 15, 2020). Fourth, the State tracks and publishes voter enrollment information separately

for each Statutory Party. See id. § 5–302(4)–(5). And Fifth, Statutory Parties’ candidates will

receive priority in appearing on the ballot before independently nominated candidates. See id.

§ 7–116(1)–(2).

       26.     If a political party cannot qualify as a Statutory Party, it may only operate as an

“Independent Body” to privately nominate candidates for the general election ballot and have

them attain ballot access through petitioning, as any independent candidate would. N.Y. Elec.

Law § 1–104(12). The only benefit for political parties operating as Independent Bodies is that

their candidates must indicate the political party by name and emblem on the nominating petition



                                                  6
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 7 of 45




and on the ballot. Id. § 6–138(3). Awkwardly, truly independent candidates must also indicate a

party name and emblem of some sort. Id.

         27.      In order to successfully petition for an independent nomination for statewide

office such as governor, prior to April 3, 2020, a petition must have been signed within six weeks

“by at least fifteen thousand voters, of whom at least one hundred shall reside in each of one-half

of the congressional districts of the State.” N.Y. Elec. Law §§ 6–138(4); 142(1).

         28.      When an Independent Body surpasses the voter threshold to become a Statutory

Party, it must then organize and file rules, and may directly nominate candidates before its first

primary. N.Y. Elec. Law §§ 2–102–114; 6–128. The rules certified by a majority of the

Independent Body’s statewide candidates when it became a Statutory Party are deemed

controlling in case of conflict. Id. § 6–128(4).

   II.         Background for Governor Cuomo’s Vendetta Against Minor Parties

         29.      Upon information and belief, Governor Cuomo has harbored a personal vendetta

against minor parties in New York State.

         30.      Governor Cuomo’s first notable encounter with third party politics was with his

aborted gubernatorial run in 2002. He had run for the Democratic nomination as an outsider

candidate, but was successfully pressured by the Democratic establishment to bow out of the

race only a week before the election—what the New York Times called “a spectacular

humiliation.” See Shaila K. Dewan, “The 2002 Campaign: The Announcement; Cuomo Quits

Race and Backs McCall for Governorship,” NY Times, Sec. A, p. 1 (Sept. 4, 2002), available at

https://www.nytimes.com/2002/09/04/nyregion/2002-campaign-announcement-cuomo-quits-

race-backs-mccall-for-governorship.html. To put salt in the wound, Governor Cuomo had

already won the nomination of the Liberal Party—and without his knowledge or permission, the

Liberal Party decided to continue his campaign in a doomed attempt to meet the 50,000-vote



                                                   7
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 8 of 45




threshold and retain its line. See Randal C. Archibold, “Cuomo Will Remain on Ballot as

Liberal Party Candidate,” NY Times, Sec. B, p.4 (Sept. 24, 2002), available at

https://www.nytimes.com/2002/09/24/nyregion/cuomo-will-remain-on-ballot-as-liberal-party-

candidate.html.

       31.     In his successful gubernatorial elections of 2010, 2014, and 2018, Governor

Cuomo received the candidacy of the New York Working Families Party (“NYWFP”) alongside

the Democratic Party, but not without conflict or enmity.

       32.     In 2010, Governor Cuomo accepted NYWFP’s endorsement only after it acceded

to his ultimatum to accept his platform of cutting spending, particularly to the unions backing the

party. He threatened the party with otherwise losing ballot access, since there was no other

Democratic primary challenger. See “Cuomo Accepts Working Families Party Endorsement,”

Associated Press (Sept. 12, 2010), available at https://newyork.cbslocal.com/2010/09/12/cuomo-

accepts-working-families-party-endoresment/.

       33.     In 2014, many among the NYWFP membership considered endorsing Zephyr

Teachout in her challenge to Governor Cuomo in the Democratic primary. See Chris Smith,

“How Cuomo Played the Working Families Party,” Intelligencer (Nov. 5, 2014),

https://nymag.com/intelligencer/2014/11/how-cuomo-played-the-working-families-party.html#.

Nevertheless, NYWFP struck a deal to endorse Governor Cuomo in exchange for him supporting

its effort to win a Democratic majority in the state Senate. Id. Despite the deal, Governor

Cuomo provided lackluster support for the effort and indeed formed a new “Women’s Equality

Party” that was overtly intended to cause confusion for the NYWFP on the ballot, having a

similar name and initials. Id.; Jillian Jorgensen, “Zephyr Teachout’s Campaign Manager Backs

Cuomo on WFP Line,” Observer (Oct. 30, 2014), https://observer.com/2014/10/zephyr-

teachouts-campaign-manager-backs-cuomo-on-wfp-line/.



                                                 8
            Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 9 of 45




           34.      In 2018, NYWFP endorsed Cynthia Nixon in her unsuccessful Democratic

primary challenge to Governor Cuomo. Governor Cuomo himself withdrew from the primary

after it became clear he would lose. Three weeks after the primary, NYWFP offered the

nomination to Governor Cuomo to retain ballot access and he accepted, seemingly “ending the

feud.” Yancey Roy, “Gov. Andrew Cuomo accepts Working Families Party line on ballot, ends

feud,” Newsday (Oct. 5, 2018), https://www.newsday.com/long-island/politics/spin-

cycle/cuomo-nixon-molinaro-1.21518093. However, several sources reported that Governor

Cuomo intended to “destroy the party.” Bill Mahoney, “Cuomo Quietly Presses to Weaken His

Working Families Party Nemesis,” Politico (Oct. 25, 2019, 5:00 AM),

https://www.politico.com/states/new-york/albany/story/2019/10/25/cuomo-quietlypresses-to-

weaken-his-working-families-party-nemesis-1225974.

           35.      Due to these experiences and others, upon information and belief, Governor

Cuomo has developed a personal hatred for third parties—a hatred he would pursue through

policy in his third term.

           36.      On information and belief, Governor Cuomo at all times herein was also

motivated by pure political self-interest in driving the Green Party off the ballot because the

Green Party directly competes with the Governor for votes yet refuses to cross-endorse him or

any other candidate. The Governor’s motivation to increase his vote total by driving the Green

Party off the ballot is not a legitimate or rational basis for enacting a statute.

    III.         Governor Cuomo’s Thwarted 2019 Attempt to Kill Third Parties

           37.      Immediately following the 2018 election where Governor Cuomo won reelection

and the Democratic Party won control of both houses in the New York State legislature, limiting

third parties was “on the table” for legislation in 2019. See Yancey Roy, “End to NY’s oft-




                                                    9
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 10 of 45




criticized ‘fusion voting’ could be on the table,” Newsday (Nov. 25, 2018),

https://www.newsday.com/news/region-state/new-york-fusion-voting-1.23626129.

        38.     In early 2019, the newly Democratically-controlled New York State Legislature

and Governor Andrew Cuomo negotiated to pass a public campaign financing regime for

statewide and state legislative offices. They could not agree on the details of such a regime

because, upon information and belief, Defendant Heastie raised doubts about having enough

votes in the Assembly to approve the proposal on the table. See Samar Khurshid, “In State

Budget, More on Voting, Little on Ethics, and Half-Baked Campaign Finance Reform,” Gotham

Gazette, https://www.gothamgazette.com/state/8414-state-budget-a-mixed-bag-on-election-

ethics-and-campaign-finance-reforms (Apr. 2, 2019). Instead, the Governor and Legislature

chose to refer the question to an unelected committee.

        39.     As would become clear through the work of this committee, upon information and

belief, Governor Cuomo intended to take campaign finance reform as an opportunity to eliminate

NYWFP and third parties in New York State in time for another run for Governor in 2022.

        40.     On or about April 1, 2019, Part XXX of the Laws of 2019 (“2019 Statute”),

Chapter 59, Bill No. S01509C, was enacted by the New York State Legislature with approval of

the Governor as part of the budget for FY 2019.

        41.     The 2019 Statute created a Public Campaign Financing and Elections

Commission (the “Commission”) composed of nine members appointed by the Governor and

legislative leaders.

        42.     The 2019 Statute instructed the Commission “to examine, evaluate and make

recommendations for new laws with respect to how the State should implement such a system of

voluntary public campaign financing for state legislative and statewide public offices, and what

the parameters of such a program should be.” 2019 Statute, § 1(a). The 2019 Statute identified



                                                10
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 11 of 45




specific matters regarding which the Commission was authorized to issue recommendations,

including “rules and definitions governing: . . . political party qualifications [and] multiple party

candidate nominations and/or designations . . . .” Id. § 2(j).

       43.     Many, including NYWFP and the Conservative Party of New York (“CPNY”),

suspected that the Commission would attempt to eliminate fusion voting specifically, as the 2019

Statute included such a specific grant of authority. Therefore, NYWFP and CPNY separately

filed suit on July 22, 2019 in New York Supreme Court to enjoin the Commission’s work,

primarily arguing under the New York State Constitution that (1) the 2019 Statute was an

unconstitutional delegation of legislative authority; and (2) the New York Court of Appeals has

found that fusion voting is guaranteed. See Verified Complaint, Jastrezemski v. Public

Campaign Financing and Elec. Comm’n of the State of New York, No. E169561/2019 (N.Y. Sup.

Ct., Niagara Co. July 22, 2019), ECF No. 2; Verified Complaint, Hurley v. The Public Campaign

Financing and Elec. Comm’n, No. E169547/2019 (N.Y. Sup. Ct., Niagara Co. July 22, 2019),

ECF No. 2.

       44.     Perhaps in light of NYWFP and CPNY’s constitutional arguments, it appears the

Commission changed course late in their work and pivoted from eliminating fusion to raising it

as the method to wound or eliminate third parties. Approximately one month before

recommendations were due, the New York Times broke the news that Jay Jacobs, chairman of

the Commission and Chairman of the state Democratic Party, proposed to raise the voter

threshold for Statutory Parties to 250,000 votes to eliminate “sham” parties who allegedly trade

ballot lines for political favors. Vivian Wang, “Democrats’ Secret Plan to Kill Third Parties in

New York,” NY Times (Oct. 29, 2019), https://www.nytimes.com/2019/10/29/nyregion/election-

third-party-ny.html.




                                                 11
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 12 of 45




          45.      The Commission issued its recommendations (“Recommendations”) on

December 1, 2019, and by operation of the 2019 Statute and failure of the legislature to modify

or abrogate the recommendations, they had “the full effect of law” on December 22, 2019. 2019

Statute, § 1(a).

          46.      As Plaintiffs had feared, the recommendations included the following changes to

party qualifications (Recommendations, p.5):

                   Party thresholds: The Commission proposes recommendations,
                   which have the force of law, setting out new thresholds to become
                   a political party in New York State. To become a political party in
                   New York State, the political body must now receive at least 2% of
                   the total votes cast for governor, or 130,000 votes, whichever is
                   greater, in a gubernatorial election year and at least 2% of the total
                   votes cast for president, or 130,000 votes, whichever is greater, in
                   a presidential election year. Note that these two thresholds work
                   independently of one another. Also note that this provision takes
                   effect on January 1, 2020, so that all existing parties must requalify
                   at the November 2020 elections.

                   Independent nominating petitions: The Commission proposes
                   recommendations, which have the force of law, establishing a new
                   signature requirement for Independent Nominating Petitions for
                   statewide office of 45,000 signatures or 1% (one percent) of the
                   total number of votes, excluding blank and void, cast for the office
                   of governor during the last gubernatorial election, whichever is
                   less, with at least 500 signatures or 1% of enrolled voters,
                   whichever is less, from each of one-half of the congressional
                   districts in the state. Note that this provision also takes effect on
                   January 1, 2020, so beginning in the November 2020 elections, all
                   independent nominating petitions filed for statewide office must
                                             1
                   satisfy these thresholds.

          47.      The Recommendations tried to connect the new campaign finance regime to the

increased vote and petition thresholds. The Recommendations further included a non-

severability clause that would tie the fate of the campaign finance program to the new thresholds.

(Recommendations, p. 15.) Commissioner John Nonna, however, has stated that it was clear



1
    1% of gubernatorial elections results in 61,045 in 2018.


                                                    12
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 13 of 45




among the Commission members that the campaign finance regime was being conditioned on

adopting the increased petitioning thresholds. See Karen DeWitt, “Minor political parties

condemn Public Finance commission plan,” City Newspaper (Nov. 26, 2019),

https://www.rochestercitynewspaper.com/rochester/public-finance-commission-plan-

condemned-by-states-minor-political-parties/Content?oid=11094634.

         48.      On March 12, 2020, New York Supreme Court Justice Ralph A. Boniello, III

found that the 2019 Statute authorizing the Commission was unconstitutional. Hurley v. The

Public Campaign Financing and Elec. Comm’n, No. E169547/2019 (N.Y. Sup. Ct., Niagara Co.,

March 12, 2020). The Court found that “[t]he Legislature established the Commission and

delegated to it the authority to create new law and to repeal existing law which is a function

reserved solely to the Legislature under the [state] Constitution.” Id., at *7. Because the

Commission was invalid, so too were its Recommendations. For the moment, the new voter

thresholds were off the table.

   IV.         In a Surprise Move, Governor Cuomo Inserts the New Thresholds into the FY
               2021 COVID-19 Crisis Budget

         49.      Around this time, New York State was rapidly descending into a historical crisis

as it was the epicenter for the COVID-19 pandemic in the United States.

         50.      On March 1, 2020, New York State saw its first confirmed case of COVID-19.

Melanie Grayce, “First Case of Coronavirus Confirmed in New York State,” Wall Street Journal

(March 2, 2020), https://www.wsj.com/articles/first-case-of-coronavirus-confirmed-in-new-york-

state-11583111692.

         51.      On March 3, 2020, a second case was confirmed in New Rochelle who was the

first case of community spread, meaning he had not visited areas with widespread transmission.

This case resulted in dozens more. Aria Bendix, “At least 28 coronavirus cases in New York are

linked to one man — a 50-year-old attorney who works near Grand Central Terminal. Here’s


                                                  13
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 14 of 45




what we know,” Business Insider (Mar. 6, 2020), https://www.businessinsider.com/new-york-

second-coronavirus-case-attorney-law-firm-grand-central-2020-3?r=US&IR=T.

       52.     On March 7, 2020, Governor Cuomo declared a state of emergency.

       53.     On March 11, Cuomo announced that the City University of New York and State

University of New York schools would be closed.

       54.     On March 12, 2020, Governor Cuomo announced restrictions on mass gatherings,

directing events with more than 500 people to be cancelled or postponed and any gathering with

fewer than 500 people to cut capacity by 50 percent.

       55.     On March 27, 2020, the United States, with a confirmed 111,980 cases, surpassed

Italy and China to become the country with the most coronavirus COVID-19 cases in the world;

more than 52,000 of these cases were reported in New York State alone. Sergio Hernandez,

Sean O’Key, Amanda Watts, Byron Manley and Henrik Pettersson, “Tracking Covid-19 cases in

the US,” CNN (Apr. 17, 2020), https://www.cnn.com/interactive/2020/health/coronavirus-us-

maps-and-cases/. Governor Cuomo announced all schools statewide would remain closed until

at least April 15, 2020. Exec. Order No. 202.11: “Continuing Temporary Suspension and

Modification of Laws Relating to the Disaster Emergency,” Governor Andrew M. Cuomo

(March 27, 2020).

       56.     That same day, on March 27, 2020, insiders leaked to the Daily News that

Governor Cuomo insisted in last-minute budget negotiations that the Legislature pass the

Commission’s Recommendations, including the new vote and petitioning thresholds. See Dennis

Slattery, “Cuomo floats public financing in N.Y. state budget despite judge scuttling

controversial commission,” New York Daily News (Mar. 27, 2020),

https://www.nydailynews.com/news/politics/ny-cuomo-public-financing-budget-after-judge-

blocked-20200327-46cqzvxdufdchmangut6kzcuzq-story.html.



                                               14
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 15 of 45




       57.     On March 31, 2020, Governor Cuomo’s secretary, Melissa Derosa threatened

state leaders that if they failed to reach an agreement, “State government will shutdown,

including the Department of Health” amidst the COVID-19 pandemic. Zack Fink, Twitter (Mar.

31, 2020, 4:53 PM), https://twitter.com/ZackFinkNews/status/1245091831848853506.

       58.     In New York State, the Governor writes the budget and presents it to the

Legislature on February 1 of each year as a series of appropriation bills that he may amend at any

time before the Legislature’s adjournment (with the Legislature’s consent if not within thirty

days). N.Y. Const., Art. VII, §§ 2–3. On the other hand, the Legislature “may not alter an

appropriation bill submitted by the governor except to strike out or reduce items therein.” Id.,

§ 4. The budget is due on April 1.

       59.     The substance of the Recommendations was made into statutory form and

inserted into the State Senate budget bill numbered S7508B with the amendment of April 1,

2020. The bill summary states that it “[e]nacts into law major components of legislation

necessary to implement the state transportation, economic development and environmental

conservation budget for the 2020-2021 state fiscal year,” yet wholly unrelated was now Part ZZZ

(“Part ZZZ”) at the end, which “relates to public financing for state office; establishes the New

York state campaign finance fund; establishes the NYS campaign finance fund check-off.”

Senate Bill S7508B, NY Senate (last visited Apr. 19, 2020),

https://www.nysenate.gov/legislation/bills/2019/s7508.

       60.     Part ZZZ primarily consists of the campaign finance system conceived of by the

Commission by adding a Title II to Article 14 of the New York Election Law.

       61.     According to State Senator Michael Gianaris, Part ZZZ was intended to codify the

overturned Recommendations by the Commission. Testimony of Sen. Michael Gianaris, N.Y.

Senate, April 1, 2020, available at https://www.youtube.com/watch?v=yuH616a9hXA, at 48:35.



                                                15
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 16 of 45




       62.    Given only days before the budget was due and at a time when even legislators

could not properly communicate or caucus because of social distancing and the general chaos of

the COVID-19 pandemic, there was no possibility of any debate on the thresholds, much less

opposition.

       63.    State Senator Liz Krueger succinctly stated the impossible position that Governor

Cuomo forced legislators into who would otherwise oppose the new thresholds:

              I will say for the record, I certainly don’t like this campaign
              finance bill either. I wish it wasn’t in there. I believe in public
              financing of campaigns, but I certainly don’t like the idea that we,
              yet again, are trying to take away third parties’ rights to be able to
              run people and participate in our democracy. So like lots of other
              people, you don’t like everything that’s in the bill and you hold
              your nose on the stuff you don’t like because you know you need
              the stuff that you need that’s in there.

Testimony of Sen. Liz Kruger, N.Y. Senate, April 1, 2020, available at

https://www.youtube.com/watch?v=yuH616a9hXA, at 1:03:05.

       64.    Senator Krueger later explained who she felt was responsible for insisting on the

new thresholds at a time of crisis — namely, Governor Cuomo:

              This budget is a crisis budget. It is not what we expected to be
              passing when we came to Albany in January, but it is what this
              moment calls for. The current crisis and its economic impact have
              resulted in a dramatic increase in the need for services while at the
              same time cutting state tax revenues and leaving the state with at
              least a $15 billion deficit to close.

              Reaching an agreement on a budget between the Governor, the
              Assembly, and the Senate in this current reality was a huge
              challenge, particularly given the significant power imbalance
              created by our state constitution, which gives the Governor an
              extraordinary amount of leverage in negotiations. I am
              disappointed with some of the results, particularly the Governor’s
              attack on third parties . . . .

Liz Krueger, “State Budget Update,” New York State Senate Newsroom (Apr. 3, 2020),

https://www.nysenate.gov/newsroom/articles/2020/liz-krueger/state-budget-update.



                                                16
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 17 of 45




       65.     S7508B was passed by the Senate on the afternoon of April 1, 2020 39 to 22. The

amended bill was then sent to the Assembly as A09508B and debated on April 2, 2020, meaning

the budget was already late.

       66.     Assemblymember Charles D. Lavine confirmed Part ZZZ was meant to codify the

substance of the Commission’s Recommendations. Testimony of Assemblymember Charles D.

Lavine, N.Y. Assembly, April 2, 2020, at 9:26.

       67.     Assemblymember Edward P. Ra pointed out for posterity that Part ZZZ codifies

the work product of a Commission that was led by Jay Jacobs, the chair of the state Democratic

Party, and was structured to benefit the party in power that controlled New York State

government—including through the ballot thresholds. Testimony of Assemblymember Edward

P. Ra, N.Y. Assembly, April 2, 2020, at 23:30.

       68.     Assemblymember Robert C. Carroll emphatically stated:

               The worst parts about this budget are truly repugnant pieces of
               legislation that would not be good on a normal day, but are truly
               terrible on a day like today. Last year the worst thing this
               legislature did was enact a commission to rewrite our election
               laws. And it’s déjà vu. I spoke out on the floor a year ago saying
               they would do antidemocratic things. That they would subvert the
               will of the people of the State of New York. That they would
               squash political dissent and diversity and they did just that. A
               court, in its great thoughtfulness struck down that commission.
               Said it was unconstitutional. Oh boy do I wish this matter was
               dead. But no. In the dead of night, in the time of crisis, both
               financially and for the health of the people of the State of New
               York, we’ve decided that it’s important to squash democratic
               debate. We’ve decided it’s so important to destroy third parties.

Testimony of Assemblymember Robert C. Carroll, N.Y. Assembly, April 2, 2020, at 1:49:07.

       69.     Assemblymember Harvey Epstein stated:

               I worry that we’re being a little tone-deaf in this moment when we
               are seeing the greatest probably economic collapse of our lives – to
               be pushing forward a bill on public financing and to me the most
               difficult part of this is changing the ballot admission for parties. I
               deeply believe in democracy and the democratic process. But I am


                                                 17
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 18 of 45




              so troubled that we believe that we have to change the threshold
              for parties to be able to get on the ballot. It will basically destroy
              some of the smaller parties here in New York. And we had a
              commission. The commission came out with a report. The court
              said the commission didn’t have the authority. To think that we
              should do this legislatively now is beyond me. It is something that
              is deeply troubling and deeply problematic to me and my
              community.

Testimony of Assemblymember Harvey Epstein, N.Y. Assembly, April 2, 2020, at 3:19:00.

       70.    Assemblymember Yuh-Line Niou pointed out that the bill was intended to target

NYWFP: “[T]his bill also makes changes to our party nomination system to effectively kill

fusion voting, which is a direct assault on our democratic process. The language we have in this

bill is meant to exclude and remove parties and organizations who have been fighting for

working families in New York for generations.” Testimony of Assemblymember Yuh-Line

Niou, N.Y. Assembly, April 2, 2020, at 2:59:00.

       71.    Upon information and belief, no legislator defended the new thresholds on the

merits during the brief period made available for comments or debate.

       72.    The New York State Assembly passed budget bill A09508B, along with Part

ZZZ, on April 2, 2020. Governor Cuomo signed the bill on April 3, 2020. The Legislature then

adjourned.

       73.    Meanwhile, on April 4, Governor Cuomo likened the rapid spread of COVID-19

cases on Long Island to “a fire spreading.” “‘A fire spreading’: Hot spots are emerging near

New York City,” NY Times (Apr. 4, 2020),

https://www.nytimes.com/2020/04/04/nyregion/coronavirus-new-york-update.html#link-

105310cb. Two days later he extended the State’s stay-at-home order and school closures to

April 29. Exec. Order No. 202.14: “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” Governor Andrew M. Cuomo (April 7, 2020).




                                                18
             Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 19 of 45




       V.          Background and Operation of the New Thresholds

             74.      A detailed analysis of the new thresholds would show that they are intended and

   tailored to force all current minor parties in New York State (except for CPNY) off the ballot and

   keep them off.

                   a. Vote Threshold

             75.      Unlike other states that provide multiple routes for political parties to access the

   ballot such as thresholds based on enrollment, vote performance in previous elections, or

   signatures to petition for party status, New York State has historically only provided one: polling

   a statutory threshold of votes for governor.

             76.      The following table of third-party performance in New York State since 2006

   demonstrates the effect of the new threshold if it were applied retroactively. In green are times

   when a party performed well enough to meet either the former or new threshold to achieve or

   retain Statutory Party status. In red are times when a party failed to meet the former threshold.

   And in yellow are times when a party would have lost or failed to achieve Statutory Party status

   under the new threshold, but either achieved or retained Statutory Party status under the former

   threshold.



     Former    New                                                                  SCC /  Women's
Year Threshold Threshold            CPNY      Indep.  NYWFP      GPNY      LPNY     Reform Equality SAM
2006    50,000   130,000            168,654   190,661 155,184     42,166   14,736
2008             152,747            170,475   163,973 159,613     12,801   19,596
2010    50,000   130,000            232,215   146,576 154,835     59,906   48,359
2012             141,442            262,371           148,119     39,982   47,256
2014    50,000   130,000            250,634    77,762 126,244    184,419   16,769    51,492      53,802
2016             155,073            292,392   119,160 140,043    107,935   57,438                36,292
2018    50,000   130,000            253,624    68,713 114,478    103,946   95,033    27,493      27,493 55,441


                                      Rent is Too Anti-                                Socialist
       PSL         Sapient Const.     Damn High Prohibition Freedom Taxpayers Populist Workers
2006                                       13,355                                        5,919



                                                        19
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 20 of 45




2008 1,639                                                                          41,249     3,615
2010                                 41,129       20,421     24,571      25,825
2012 2,050              6,274
2014           4,963


         77.     As one can see from the chart, since 2014, only CPNY would qualify for

  Statutory Party status, except for GPNY’s extraordinary performance in 2014. The following is

  a line chart derived from the above table. The new threshold is represented by the thin solid red

  line. The former threshold is represented by the dashed red line.




         78.     The above chart also demonstrates that the former 50,000 vote threshold has been

  working effectively from many angles and considering the judicially recognized justifications for

  ballot access thresholds to ensure a “modicum of support before printing the name of a political

  organization's candidate on the ballot—the interest, if no other, in avoiding confusion, deception,


                                                  20
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 21 of 45




and even frustration of the democratic process at the general election.” Jenness v. Fortson, 403

U.S. 431, 442 (1971).

        79.        We have approximately four groups of minor parties that comprise a healthy mix

and political process from 2006 to 2018: (1) three parties have had consistent Statutory Party

presences: CPNY, NYWFP, and the Independence Party; (2) two parties ran regular campaigns

and eventually attained Statutory Party status: GPNY and LPNY; (3) three parties attained

Statutory Party status in their debut to varying results; and (4) six parties failed to ever reach

Statutory Party status. This all demonstrates a healthy electoral ecosystem. See Robert Costanza

and Michael Mageau, “What is a healthy ecosystem?,” Aquatic Ecology 33(1), p.105–115

(March 1999) (“[A] healthy ecosystem is one that is sustainable—that is, it has the ability to

maintain its structure (organization) and function (vigor) over time in the face of external stress

(resilience).”).

        80.        Each state or presidential election had six to nine entries on the ballot, reflecting a

stable overall structure. This range of entries provides a consistent and familiar ballot

organization for voters.

        81.        Of parties that manage to petition onto the ballot, for a few the vote threshold

prevents their success and they abandon the cause, while for others, their faithful membership

struggles to overcome one threshold for signatures to eventually pick up support and overcome

the next threshold for votes. Meanwhile, two parties faded in support and lost access: The

Women’s Equality Party and the Reform Party. These failed or successful attempts at gaining or

retaining Statutory Party status show that the system has vigor.

        82.        Much has occurred politically since the 2006 election when George Pataki left the

Governor’s office, yet the ballot shows a healthy mix of familiarity and change. We have gone

from a Republican-held Governorship to a unified state Democratic government and yet the



                                                     21
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 22 of 45




ballot shows no similar realignment and instead reflects the performance and fortunes of the

minor parties themselves. This shows the system’s resilience.

         83.    Since there was no crisis or overall pattern in the minor party ecosystem that

required attention, there are certain observations one can make as to why the Commission settled

on 130,000 votes and 2% (whichever is greater) as the standard.

         84.    An observation one can make is that the new threshold is finely calibrated to be

just beyond the vote performance of most third-parties for the last three gubernatorial and
                       2
presidential elections. The calibration seems particularly targeted at NYWFP, which would be

approximately 15,000 votes or fewer under the threshold in 2014, 2016, and 2018.

         85.    Another observation is that the immediate application of the new thresholds

would provide Governor Cuomo with no third-party involvement during his run for reelection in

2022 (except for CPNY). This leads to two corollary conclusions.

         86.    First, in order to ensure no third-party involvement in 2022 specifically, which is

likely to be Governor Cuomo’s last term if he is successful in his reelection, he needs the new

threshold to apply in 2020, a presidential year. This may explain why the new threshold depends

on both gubernatorial and presidential elections, which is novel for New York State ballot access

and is quite rare nationally as well.

         87.    Second, if not for the 2% requirement, NYWFP’s 140,043 vote performance in

the 2016 presidential election, if replicated in 2020, would qualify NYWFP for ballot access in

2022 based on a 130,000-vote threshold alone. The 2% aspect to the threshold prevents such an

eventuality. On the other hand, a 2% vote threshold alone would not be adequate to eliminate

third parties, since gubernatorial elections generally attract fewer voters than for presidential




2
    Except for CPNY and the extraordinary GPNY performance in 2014.


                                                 22
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 23 of 45




elections, which brings the threshold down to a historically more achievable level. The

hypothetical 2% threshold would have been 88,745 votes in 2006, 93,063 votes in 2010, 76,255

votes in 2014, and 121,948 votes in 2018. Note further that the 2018 election was a once in a

quarter-century outlier in terms of voter turnout so generally a 2% threshold would be

substantially lower than 130,000 votes during non-presidential years. See Jorge Fitz-Gibbon and

Frank Esposito, “Election 2018: NY voter turnout highest since 1994,” Rockland/Westchester

Journal News (Nov. 7, 2018),

https://www.lohud.com/story/news/politics/elections/2018/11/07/election-2018-results-new-

york-state-voter-turnout-highest-since-1994/1921967002/. Indeed, 130,000 votes represents

approximately 3.4% of the vote in 2014 (subtracting blank, void, and scattering votes). Only

with the novel configuration of 130,000 votes and 2%, whichever is higher, can Governor

Cuomo assure himself of eliminating NYWFP and other third parties in gubernatorial election

years.

         88.   One can lastly speculate as to why 2% was chosen as the percentage aspect of the

threshold and not, for example, Jay Jacobs’s leaked proposal for a 250,000-vote threshold. This

is likely because certain courts have stated that 2% may be an acceptable threshold for ballot

access—if the analysis is improperly summarized and distilled into just a number. See, e.g.,

Libertarian Party of N. Carolina v. State, 365 N.C. 41, 50, 707 S.E.2d 199, 205 (2011) (finding

2% vote and signature requirements for parties to retain or achieve ballot access to not impose a

severe burden to merit strict scrutiny, but only because, in part, minor parties had three and a half

years in which to collect signatures and Plaintiff Libertarian Party of North Carolina had

developed a history of meeting the vote requirement).

         89.   The Commission does offer an extremely strained rationale for how it reached its

threshold. (Recommendations, p. 42.) It claims that the 50,000-vote threshold enacted in 1935



                                                 23
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 24 of 45




represents a 1.27% percentage of turnout at the 1934 elections. Then, the Commission decides it

is somehow appropriate to apply the increase that this enactment represents over the prior 40,000
                                                                                               3
vote threshold on top of the overall percentage. This then results in 118,902 votes in 2016.

Finally, the Commission attempts to attribute the last 11,098 vote difference to its new 130,000-

vote threshold for “future increases to voter turnout that we anticipate in future election cycles,”

which for the third time discounts the increase the Commission has claimed to have already

applied. Moreover, the Commission wholly ignores the effect of the 2% aspect of the new

threshold, which automatically increases with voter turnout, overrides the 130,000-vote

threshold, and has a significant effect. For example, 2% of 2016 presidential turnout was

156,040 votes, over 26,000 votes above the 130,000 total the Commission tries so hard to reach.

        90.      The Commission’s pathetic mathematical exercise achieves only one thing:

demonstrating that the new threshold is entirely pretextual and was conceived solely to achieve

political ends, namely the elimination of minor parties, especially NYWFP.

              b. Petition Threshold

        91.      In conjunction with the increased vote threshold for Statutory Party retention, the

Commission and Part ZZZ increased the signatures a candidate requires to make the ballot using

an independent petition.

        92.      Unless a political party is already a Statutory Party, it must use the independent

nominating petition procedure to run a candidate for governor or president who can then win or

retake Statutory Party status for his or her political party.




3
  The Commission claims the 118,902 votes are necessary to “remain equivalent to the
percentages applicable in 1934,” but that double-counts the 1935 1.27% threshold and the
increase from 1934.


                                                  24
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 25 of 45




        93.     Previously, a candidate for state-wide office, including governor, had six weeks to

collect an independent nominating petition containing 15,000 valid signatures. The new

threshold raises the number of valid signatures to 45,000 “or one percent of the total number of

votes, excluding blank and void ballots, cast for the office of governor at the last gubernatorial
                                                4
election, whichever is less.” (Part ZZZ, § 9.) It also raises a concurrent requirement to get at

least 100 votes from residents of “one-half of the congressional districts of the State” to 500.

(Id.)

        94.     Upon information and belief, New York is one of only eleven states where the

only route for a political party to initially attain automatic ballot access is to petition onto the

ballot a statewide candidate who must then receive a certain number of votes. Other states offer

routes for access such as a party petition or a threshold for party enrollment.

        95.     Furthermore, a successful independent nominating petition will often require the

collection of many more signatures than statutorily required, since such petitions are often

challenged, and signatures may be voided for many reasons and technical defects. Indeed, New

York State is notorious for its strict technical requirements. It is therefore accepted wisdom to

collect 1.5 or 2 times the required number of signatures—in this case 67,500 to 90,000 (or

approximately 2,000 per day). Due to these high numbers, campaigns and parties will often hire

people or firms to collect signatures.

        96.     A signature must come from registered voters. N.Y. Elec. Law § 6-138(1).

        97.     A voter must sign the petition the right way, with his or her signature in the

signature line, his or her printed name under that, his or her address to the right exactly as the




4
  1% of qualifying votes for governor in 2016 would be 60,974. Barring major changes in
population or turnout, the 45,000 threshold will always be lower moving forward and operate as
the only relevant number for analysis.


                                                    25
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 26 of 45




Board of Elections has it in its files, and the date of signature to the left. N.Y. Elec. Law §§ 6-

130–32.

       98.     A voter must not have signed a previous petition for the same position. N.Y.

Elec. Law § 6-138(1).

       99.     The voter must sign in the presence of a subscribing witness or notary. Moreover,

a subscribing witness must be enrolled in the same party and be a New York State resident. N.Y.

Elec. Law § 6-140. But see Free Libertarian Party, Inc. v. Spano, 314 F. Supp. 3d 444
                                                                                               5
(E.D.N.Y. 2018) (holding the subscribing witness residency requirement unconstitutional).

       100.    Practically speaking, many voters refuse because they misinterpret a signature as

support for the candidate rather than placement on the ballot. Many also refuse because they

react negatively to solicitation or do not want to share their personal information with a

canvasser.

       101.    As a result of the COVID-19 pandemic, collecting signatures may be much more

difficult for an indefinite number of years, since people will be less willing than ever to approach

canvassers and share the pen and clipboard needed to sign.

       102.    Most notably, the increased signature threshold of 45,000 signatures does not

lengthen the period for collection, which remains six weeks. This means a political party would

have to average 1,071.4 signatures per day, and many more to withstand or discourage a

challenge. Upon information and belief, this draconian figure makes New York State a gross

outlier among all states in terms of the signatures per day that a political party would have to

collect to either submit a party petition or a petition for the candidate through whom it would win




5
 This decision was vacated as moot by the Second Circuit because that election cycle had
passed.


                                                 26
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 27 of 45




automatic ballot access. This herculean task is compounded by the challenge that all minor

parties would be competing against each other for voter signatures and paid petitioners.

         103.   Due to all the above factors and others, collecting signatures for a successful

independent nominating petition is incredibly costly and practically difficult. Accordingly,

petitioning often saps the resources of minor parties in terms of money and volunteers and

prevents effective campaigning in the general election. If a political party loses ballot access, it

therefore faces compounding obstacles: it must mount a successful petitioning drive and then it

must attain the voter threshold it had previously failed to meet without needing to mount a

successful petitioning drive.

         104.   For minor parties facing these new increased thresholds, the obstacles are even

greater. If a political party is unable to meet the increased voter threshold in 2020, it will have to

mount in 2022 a nearly impossible petitioning drive at a scale it never previously had to meet

and then again attempt to meet the increased voter threshold. These new thresholds therefore

function as a one-two punch to eliminate automatic ballot access and then eliminate if not access

through petitioning, then the ability to ever mount an effective challenge in the general election

to attain automatic ballot access again.

   VI.      The Justifications for the New Thresholds Are Clearly Pretextual

         105.   Since the new thresholds were passed at the last minute as part of an overdue and

emergency budget bill, there is limited to no legislative history to parse the Legislature and the

Governor’s claimed intent. However, as the 2020 Statute merely passed into law the

Recommendations word for word, it is reasonable to look to the rationale of the Commission in

forming its Recommendations.

         106.   The Commission explained its rationale for the vote and petition thresholds on

pages 14–15 of the Recommendations, which is quoted here in full:



                                                 27
Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 28 of 45




     Party thresholds:
     (20) Part XXX, §2(j) of Chapter 59 of the Laws of 2019
     specifically tasked the Commission with addressing the election
     law as it pertained to party threshold. The Commission has
     recommended amendments to Election Law §1-104(3) that raise
     thresholds for political parties to receive ballot access. The primary
     motivation for the Commission addressing party ballot access is to
     craft a public campaign finance system that remains within the
     enabling statute’s limitation of a $100 million annual cost. Since
     candidates who seek to participate in the proposed public
     campaign finance system will appear on ballots as associated with
     a political party and voters often rely on a candidate’s association
     with a political party to inform their choices of candidates, the
     ability of a party to demonstrate bona fide interest from the
     electorate is paramount in ensuring the success of a public
     campaign finance system. The Commission finds that setting a
     rational threshold for party ballot access, based on a demonstration
     of credible levels of support from voters in this state, helps to
     ensure that political parties whose candidates will draw down on
     public funds under the public matching program reflect the novel
     and distinct ideological identities of the electorate of New Yorkers
     who ultimately fund this public campaign finance program.

     (21) By raising the party ballot access threshold to 2% of the total
     votes cast for governor or president, or 130,000 votes, whichever is
     greater, we have retained a measure of proportionality between the
     number of voters in New York State and the ability of political
     parties that assert a bona fide representative status for those voters
     that has been the longstanding policy of this State for centuries.
     Additionally, we believe that increasing party threshold will
     actually increase voter participation and voter choice, since voters
     will now be less confused by complicated ballots with multiple
     lines for parties that may not have any unique ideological stances.
     If ballots are simpler in appearance and the parties listed on those
     ballots can relate to concrete ideological perspectives that voters
     can identify with, voters can make more resolute choices between
     candidates appearing under those party lines and rely upon the
     knowledge that such parties have sufficient popular support from
     the electorate of this state.

     Independent nomination petitions:
     (22) As a corollary to raising the threshold for political party ballot
     access, we have also recommended increasing the signature
     thresholds for candidates who file independent nominating
     petitions to 45,000 signatures or 1% (one percent) of the total
     number of votes, excluding blank and void, cast for the office of
     governor at the last gubernatorial election, whichever is less, with



                                       28
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 29 of 45




                  at least 500 signatures or 1% of enrolled voters, whichever is less,
                  from each of one-half of the congressional districts in the state.

        107.      The Commission’s rationales for the new thresholds can be categorized and

summarized in order as: (1) “primarily” to lower cost to the public campaign finance system;

(2) to have candidates or parties reflect “unique ideological stances”; (3) to make ballots

“simpler in appearance”; (4) to ensure that parties have “concrete ideological positions”; and

(5) to assure voters that parties have “sufficient popular support from the electorate.” As

explained below, each of these justifications is clearly pretextual.

            a. The Primary Rationale to Lower Costs to the Public Campaign Finance
               Regime is Nonsensical

        108.      The Commission’s “primary” rationale is to lower costs for the public campaign

finance regime. This is reflected in the Commission and the Legislature’s coupling of the new

public campaign finance regime with the new thresholds through their presence in the same bill

or Recommendations and through the non-severability clause.

        109.      Governor Cuomo has offered this rationale: “If you have seven political parties in

the state and you go to public financing, which is the goal, you could potentially be financing

1000 candidates per election cycle, right? Seven parties, couple of hundred candidates statewide.

The public could be financing 1,000 races, which is absolutely politically and economically not

feasible.” Emily Jacobs and Bernadette Hogan, “Warren slams Cuomo ally, state Dems for

efforts to take down third parties,” New York Post (Oct. 29, 2019),

https://nypost.com/2019/10/29/warren-slams-cuomo-ally-state-dems-for-efforts-to-take-down-

third-parties/.

        110.      However, this supposed justification is not consistent with how the regime

operates or could operate, nor with established jurisprudence.




                                                   29
             Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 30 of 45




          111.      Firstly, the public campaign finance system will not be funding the vast majority

of third-party campaigns. Part ZZZ has its own thresholds for access to public financing based

on the number and amount of matchable contributions the candidate raises, defined generally as

between $5 and $250 from a New York resident of the relevant district:

    Office                Dollar Threshold                        Number of Contributors

    Governor              $500,000                                5,000

    Lieut. Governor       $100,000                                1,000

    State Senator         $12,000                                 150

    Assemblymember $6,000                                         75


Part ZZZ, § 4, §§ 14-200-a(11); 14-203(2). Some third-party candidates who are fusion

candidates with one of the major parties will meet these thresholds, but they will be running

regardless and eliminating third parties does not prevent any expenditures. The only relevant

scenario would be if a fusion candidate continues to run an active campaign on the third-party

line after losing the major party primary, which almost never happens. With regard to candidates

running only on a third-party line, unfortunately, such candidates almost never raise the amounts

to meet these thresholds—and if they were to do so, it would be a feat that itself would
                                                                          6
demonstrate adequate support and legitimacy to merit ballot access.




6
  Commissioner Jay Jacobs attempts to point to the 2019 NYC Public Advocate special election
(and the NYC campaign finance regime already in place) to raise alarm about the potential
financial toll. (Recommendations, pp. 55, 63.) This comparison is more than inappropriate.
That election was a one-stage nonpartisan race and overwhelmingly involved contenders for
what would otherwise have been a Democratic primary. Eliminating third parties would not
have affected the spending in that election. The subsequent Public Advocate general election
featured only three candidates and the Libertarian, Devin Balkind, did not apply for matching
funds or meet the threshold to receive them. Indeed, no one received matching funds, despite the
two major party candidates participating in the program.


                                                    30
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 31 of 45




       112.    Secondly, the State could have easily established a separate threshold for minor

party candidates to qualify for campaign finance funds, rather than raise the underlying ballot

access thresholds. For the most obvious comparison, Connecticut’s campaign finance “Citizens

Election Program” contains separate qualification criteria between major party candidates and

minor party candidates (that operate in addition to contribution-based thresholds). See Conn.

Gen. Stat. § 9–702(a). A minor-party candidate can only qualify for grants if his or her party

won 10–20% of the vote in the same race in the last election or if he or she submits a petition

with a number of signatures equal to 10–20% of the vote in the same race in the last election.

See id. § 9–705(c)(1)–(2), (g)(1)–(2). These separate qualification criteria were upheld as

constitutional by the Second Circuit in Green Party of Connecticut v. Garfield, 616 F.3d 213,
                       7
224–39 (2d Cir. 2010).

       113.    Thirdly, it is antithetical to our democratic constitutional system and its history to

restrict ballot access in order to save funds for a public campaign financing regime. The

Supreme Court has found that ballot access is a “core” feature of our democracy and the

Constitution. See Williams v. Rhodes, 393 U.S. 23, 32 (1968) (“Competition in ideas and

governmental policies is at the core of our electoral process and of the First Amendment

freedoms. New parties struggling for their place must have the time and opportunity to organize

in order to meet reasonable requirements for ballot position, just as the old parties have had in

the past.”). State limitations to ballot access date back only to the nationwide adoption of the

secret “Australian” ballot in the late 19th century when state governments took over the design




7
  The State disadvantaged minor party candidates expressly by barring public funds for
candidates running unopposed in a primary election, unless, of course, that candidate belongs to
one of the top two parties. Part ZZZ, § 4, § 14-204(3). Furthermore, candidates in districts with
fewer than one thousand enrolled voters of their party are subject to a $5,000 cap in the primary.
Id. § 14-204(5). This provision only effects minor parties.


                                                 31
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 32 of 45




and administration of the ballot. See generally Eldon Cobb Evans, A History of the Australian

Ballot System in the United States (1917), available at

https://archive.org/details/ahistoryaustral00evangoog/page/n4/mode/2up.

        114.    Public campaign financing, on the other hand, is a far more recent 20th century

invention and is brand new for New York State. While advocates consider public campaign

financing to be beneficial and enhancing of democracy by, in their view, reducing the role of

money in politics, the establishment of such regimes is merely a “choice within the granted

power” of Congress or each State’s legislature. Buckley v. Valeo, 424 U.S. 1, 90 (1976).

Whatever one’s perspective on public campaign financing, unlike fair and open ballot access,

one cannot describe it as an imperative or a “core” feature of the electoral process or the First

Amendment. The Supreme Court has accordingly established a clear demarcation between

public financing and ballot access, acknowledging that “public financing is generally less

restrictive of access to the electoral process than . . . ballot-access regulations” and applying

different constitutional analyses to each. Id. at 95.

        115.    Contrary to this traditional understanding, the Recommendations consistently

assume that the ballot does nothing more than support the public campaign financing regime—

that voters do or should care more about who is receiving public campaign financing funds than

for whom they intent to vote. E.g., Recommendations, p.14, ¶ 20 (“The Commission finds that

setting a rational threshold for party ballot access . . . helps to ensure that political parties whose

candidates will draw down on public funds under the public matching program reflect the novel

and distinct ideological identities of the electorate of New Yorkers who ultimately fund this

public campaign finance program.”). This is profoundly backwards. Upon information and

belief, no court has ever recognized safeguarding a public campaign finance system to be a

legitimate governmental interest for limiting ballot access.



                                                  32
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 33 of 45




           b. The New Thresholds Do Not Support Unique Ideological Stances

       116.    The Commission’s second rationale is for candidates drawing on public funds to

“reflect the novel and distinct ideological identities of the electorate of New Yorkers who

ultimately fund this public campaign finance program.”

       117.    Contrary to this stated goal, the new thresholds do nothing but eliminate “novel

and distinct ideological identities.” As demonstrated above, even third parties that field

candidates running solely on their line will not survive the new thresholds. Parties such as

LPNY and GPNY who represent distinct and unique nationally recognized ideological positions

will be highly unlikely to survive the new thresholds and remain or qualify for the ballot.

           c. New York Ballots Are Not Confusing

       118.    The Commission’s third rationale is to make the ballot “simpler in appearance”

and reduce voter confusion. It did not expand on any current complexity or confusion other than
                                                                    8
those concerning ideological stances, addressed separately below.

       119.    While the Commission did not provide any justification, there is no indication that

New York State voters have been inordinately confused with the number of parties appearing on

the ballot in recent years. There has been a consistent range of parties in each statewide or

presidential election with no significant deviation.

       120.    Upon information and belief, other states have a similar or greater amount of

parties regularly appearing on statewide or presidential ballots.




8
 The only mention in public testimony before the Commission regarding a complicated ballot
was with regards to fusion voting, which was not, in the end, addressed by the
Recommendations. See Recommendations, p. 119 (“Jeremy Zellner, Chair of Erie County
Democratic Committee, opposes fusion voting. . . . He . . . stated that fusion ballots increases
[sic] voter confusion with complicated ballots.”). Fusion voting presents unique problems like
the same candidate appearing on multiple lines, but the new thresholds do not target such issues.


                                                 33
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 34 of 45




       121.    Without any trigger for concern or adequate showing for why this is an issue, this

justification is merely pretextual, as well as arbitrary and capricious.

            d. The Rationale Regarding Confusing Ideological Stances Was Meant to Apply
               to a Ban on Fusion and is Nonsensical When Applied to Party Threshold

       122.    The Commission’s fourth rationale for the new party threshold is that it will

“increase voter participation and voter choice, since voters will now be less confused by

complicated ballots with multiple lines for parties that may not have any unique ideological

stances.”

       123.    This rationale was clearly intended to cover the abandoned plans for a ban on

fusion voting, where parties in New York State may cross-endorse candidates running on other

lines, most commonly from the two major parties. By extending or withholding the cross-

endorsement, parties primarily engaging in fusion voting can influence major party candidates to

adopt positions more aligned with their own. One might think that voters would be less confused

by fusion parties because they will always campaign adjacent to a specific major party and

become well-known for that association. However, one could argue that the presence of parties

primarily engaging in fusion voting leads to parties on the ballot that are not ideologically

“unique.” Accordingly, Commissioner Jacobs and members of the public argued that fusion

voting confuses voters ideologically. See, e.g., Recommendations, pp. 91 (“Commissioner

Jacobs inquired about fusion voting impairing voter choice and confusion of voters when a

candidate has two mutually exclusive ideologies when endorsed by multiple parties.”); 102

(“Lynne Boecher opposes fusion voting because it leads to increased voter confusion.”); and 116

(“Casey Marlow stated that fusion voting creates voter confusion and empowers ideologically

indistinct parties to create an undue influence on the current election cycle.”).

       124.    The Commission did not, however, ban fusion voting. As shown above, the

increased voter threshold equally targets for elimination parties with unique ideological stances


                                                  34
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 35 of 45




and parties primarily engaging in fusion voting. The new threshold does not increase choice for
                   9
voters in any way. This justification must therefore be seen as pretextual, as well as arbitrary

and capricious. Furthermore, as applied to LPNY and GPNY, who primarily run their own

unique candidates, it does not at all apply. Eliminating LPNY and GPNY from the ballot

undermines ideological distinctiveness.
                                                                                      10
       125.    Commissioner Jacobs has attempted to offer a related justification: that “fusion

voting impair[s] voter choice and confusion of voters when a candidate has two mutually

exclusive ideologies when endorsed by multiple parties.” Recommendations, p. 91. This

opinion misperceives how fusion voting works in that parties will often cross-endorse so voters

can indicate their desire for the candidate to reprioritize policy in favor of the fusion party’s

priorities. Never is the fusion party’s ideology “mutually exclusive” from the relevant major

party, as that would defeat the purpose of influencing the candidate, since he or she would be

unable to so compromise.

           e. Raising the Threshold is Not Necessary to Assure Voters That Parties Have
              “Sufficient Popular Support From The Electorate”

       126.    The final justification offered by the Commission is that the increased threshold is

necessary to assure voters that parties have “sufficient popular support from the electorate.”




9 The only conceivable argument for how raising the thresholds could result in only parties with
“unique ideological stances” remaining is if the fusion parties were competing with or crowding
out the “unique” minor parties, and voters and operators had the wherewithal to coalesce around
the “unique” minor parties before all parties lost ballot access and were doomed to the new,
impossible independent petitioning threshold. Simply by stating this, one realizes how unlikely
and implausible is such an understanding. In reality, fusion parties primarily compete with the
major parties. The “unique” parties would not benefit from their elimination.
10
   Commissioner Jacobs has stated his preference for banning fusion voting. See
Recommendations, p. 61 (“I believe that there are significant ballot access issues related to
fusion voting and agree with many who testified in favor of its elimination.”).


                                                  35
           Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 36 of 45




While this is a traditional justification recognized by the U.S. Supreme Court, the Commission

provides no independent rationale for the benefits of this specific increase.

           127.   As shown above, the 50,000 vote threshold based on gubernatorial results has

functioned well enough to keep parties off the ballot without sufficient popular support, such as

the various one- or two-time runs that could not achieve Statutory Party status or the Women’s

Equality and Reform Parties that lost their status after failing to maintain popular support.

              f. The Commission and Legislature Failed to Provide Any Justification for
                 Raising the Signature Requirement for Independent Nominating Petitions

           128.   The Commission provided no rationale or justification for its increase of the

signature requirement for independent nominating petitions. The only rationale was offered by

Jay Jacobs, who claimed that without increasing the signature requirement, non-party status

candidates for governor would legally be entitled to participate in matching funds and cost tens

of millions. Recommendations, p. 65. He also claimed that the increase would put governor in

line with other offices. Id.

           129.   As discussed above, Mr. Jacobs’s claims about cost are grossly exaggerated and

faulty on many premises. As a practical matter, these candidates are not capable of meeting the

public financing qualifying thresholds, much less exhausting their matching amounts.

           130.   Mr. Jacobs’s rationale to match the signature requirement for governor to other

offices is also defective. The reduced comparative number for governor acknowledges the

Election Law’s privileged treatment of elections for governor for party status qualification. The

requirements for other offices may be unreasonable and unconstitutional themselves if they were

treated as entryways to party status. Moreover, his examples of Congressional, State Senate, and

Assembly races already exhibit a lack of minor party participation that should be a cause for

concern. Indeed, many of these races do not involve a candidate from one of the two major

parties.


                                                  36
           Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 37 of 45




        131.    Finally, Mr. Jacobs claims that the 45,000-signature threshold is similar to 24

states when adjusted for population. Recommendations, p. 65. This statistic ignores, of course,

the length of time other states provide to collect signatures and the availability of other routes to

achieve party status. On both counts, New York is one of the worst.

        132.    Without any substantial justification for the increase in the signature threshold for

independent nominating petitions, it must be seen as pretextual, discriminatory, arbitrary, and

capricious. Its true purpose is to eliminate minor parties from the ballot, either by discouraging

any new efforts or by making it impossible for current statutory parties like LPNY and GPNY to

regain access they may have lost due to the increased voter threshold.

    VII.     The New Thresholds Work Together to Be Among the Most Restrictive for
             Third Parties Nationwide

        133.    The Recommendations attempt to argue that the new thresholds are common to

those nationwide, but this analysis is both incorrect and misleading.

        134.    Ignoring all the alternative routes to ballot access, how often the threshold must

be met, and the numerous esoteric aspects especially of signature requirements (such as the

length of time to collect them), the Commission concludes that New York’s increased voter

threshold places it from 30th in terms of least onerous to 38th. Recommendations, pp. 42–44. In

reality, however, lining each state up simply by the most identifiable absolute number is an

artificial exercise that yields little of substance.

        135.    The Commission further lists other states that impose a similar or higher vote

threshold, a similar or more frequent requalification requirement, or qualification through the

presidential vote. Recommendations, pp. 44–47. Each of these aspects viewed in isolation may

not appear uniquely burdensome, but the totality of the circumstances for political parties

undoubtedly makes New York one of the least hospitable states for minor party ballot access.




                                                       37
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 38 of 45




       136.    Upon information and belief, New York is only one of eleven states that provides

no route to party status other than through an independent candidate, only one of 21 states to

condition status on a vote threshold, and only one of five to require presidential candidates to

meet a voter threshold. As the Commission is forced to recognize, New York is also on the

extreme side for percentage of the vote alone. Taken together, along with the uniquely onerous

signature threshold for independent petitions, New York Election Law clearly imposes a severe

burden on third party access to the ballot.

   VIII. The Immediate Application of the New Thresholds Unconstitutionally Burdens
         Minor Party Access to the Ballot in 2020

       137.    Part ZZZ applies the increased voter and petitioning thresholds immediately,

including the 2020 presidential election set for a primary election on June 23, 2020 and a general

election on November 3, 2020. See Part ZZZ, § 12.

       138.    This leaves little time for minor parties to adjust or plan for the primary election

and the general election to shift from any other priorities, such as favoring a candidate to educate

the public or concentrating on congressional or local races, to the existential issue of garnering

enough votes for President.

       139.    The immediate application has various consequences for minor parties. For

example, the Libertarian Party candidate for President in 2016 was Gary Johnson. He was on the

ballot line for both the LPNY and the Independence Party. LPNY will now have to lobby this

year’s Libertarian Party candidate Jo Jorgensen to only accept nomination by LPNY, thus

costing the campaign the potential benefit of another ballot line and the Independence Party of a

potentially favored candidate.

       140.    The biggest consequence, however, is that minor parties could not have drafted

and rallied around candidates in anticipation of an existential threat. Parties like GPNY and

LPNY have organized for years based on the expectation that state resources need to be hoarded


                                                 38
            Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 39 of 45




and concentrated on gubernatorial races in terms of persuasive candidates, funds, and

volunteering effort. They are not prepared to reallocate these resources to this year’s presidential

campaigns.

        141.      Compounding these issues is the COVID-19 pandemic. With stay at home orders

and ongoing social distancing among voters for the foreseeable future, traditional modes of

campaigning have been disrupted in whole or in part. Door-knocking, campaign rallies, and

face-to-face politicking are all off the table. Minor parties have an especially hard task ahead of

them to maintain their support at 2016 levels, much less to have a runaway election year to meet

the greatly increased voter threshold.

        142.      The effect of COVID-19 was completely knowable when Part ZZZ was passed

with the COVID-19 emergency budget on or about April 3, 2020. To change the rules of the

game so drastically at such a late stage in such circumstances imposes a severe burden on third-

party access to the ballot and is not reasonably tailored to further a compelling or legitimate state

interest.

                                               COUNT I

   (Violation of Plaintiffs’ Rights Guaranteed By the First and Fourteenth Amendments)

        143.      Plaintiffs reallege each preceding paragraph as if set forth fully herein.

        144.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

conjunction with one another, impose severe burdens on Plaintiffs’ First and Fourteenth

Amendment rights, and they are not reasonably tailored to further a compelling or legitimate

state interest.

        145.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, severely burden Plaintiffs’ right to speak and associate for political purposes, and




                                                    39
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 40 of 45




to establish and grow a political party, by making it practically impossible for minor parties,

including Plaintiffs LPNY and GPNY, to retain automatic ballot access.

       146.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, severely burden Plaintiffs’ right to speak and associate for political purposes, and

to establish and grow a political party, by making it practically impossible for minor parties,

including Plaintiffs LPNY and GPNY, to regain automatic ballot access if lost.

       147.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, severely burden Plaintiffs’ right to speak and associate for political purposes, and

to establish and grow a political party, by making it practically impossible for minor parties,

including Plaintiffs LPNY and GPNY, to retain automatic ballot access in the 2020 presidential

election year.

       148.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unreasonable and discriminatory restrictions upon Plaintiffs’ right to speak

and associate for political purposes, and to establish and grow a political party, by making it

practically impossible for minor parties, including Plaintiffs LPNY and GPNY, to retain

automatic ballot access.

       149.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unreasonable and discriminatory restrictions upon Plaintiffs’ right to speak

and associate for political purposes, and to establish and grow a political party, by making it

practically impossible for minor parties, including Plaintiffs LPNY and GPNY, to regain

automatic ballot access if lost.

       150.      Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unreasonable and discriminatory restrictions upon Plaintiffs’ right to speak

and associate for political purposes, and to establish and grow a political party, by making it



                                                 40
          Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 41 of 45




practically impossible for minor parties, including Plaintiffs LPNY and GPNY, to retain

automatic ballot access in the 2020 presidential election year.

          151.   Such burdens cause injury to and violate Plaintiffs’ First and Fourteenth

Amendment rights.

                                              COUNT II

                 (Violation of Rights Guaranteed By the Equal Protection Clause)

          152.   Plaintiffs reallege each preceding paragraph as if set forth fully herein.

          153.   Under New York law, the Democratic and Republican parties remain ballot-

qualified in each general election cycle without the need to expend money, resources or effort to

meet Part ZZZ, Sections 9–10’s voter and petitioning thresholds.

          154.   Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unequal burdens on Plaintiffs, in violation of their right to the equal

protection of law, by requiring minor parties like LPNY and GPNY to expend substantial funds

and resources to become ballot-qualified and remain ballot-qualified in successive election

cycles.

          155.   Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unequal burdens on Plaintiffs, in violation of their right to the equal

protection of law, by requiring minor parties like LPNY and GPNY to meet a dramatically

increased voter threshold with only several months’ notice.

          156.   Part ZZZ, Sections 9–10, and 12, facially and as applied separately and in

combination, impose unequal burdens on Plaintiffs, both cause injury to and violate rights

guaranteed to Plaintiffs by the Equal Protection Clause of the U.S. Constitution.




                                                   41
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 42 of 45




                                            COUNT III

    (Violation of Rights Guaranteed By the Due Process Clause and First Amendment)

       157.    Plaintiffs reallege each preceding paragraph as if set forth fully herein.

       158.    The plaintiffs, in 2017-18, in reliance on the then prevailing law governing ballot

access, expended tremendous resources in time, money and energy, securing the 50,000 votes

required to guarantee ballot access for four years.

       159.    The statutory revision could deprive the plaintiffs of this hard-won ballot access

and political speech for the years 2021 and 2022 in violation of substantive due process,

fundamental fairness and freedom of speech and association.11

       160.    Part ZZZ, Sections 9–10, and 12, as applied separately and in combination,

impose unfair and unexpected burdens on Plaintiffs, both cause injury to and violate rights

guaranteed to Plaintiffs by the Due Process Clauses of the U.S. Constitution.

                                            COUNT IV

    (Violation of Rights Guaranteed By the Due Process Clause and First Amendment)

       161.    Plaintiffs reallege each preceding paragraph as if set forth fully herein.

       162.    The various odious factors outlined in the complaint, in combination, have

deprived the plaintiffs of their right to due process in the sense of fundamental fairness.

       163.    Those factors include:

                   a. The Governor’s personal vendetta against third parties which motivation

                       cannot constitute the rational basis for a statute under due process;




11 “The concept of due process evolved in order to protect individuals from the arbitrary and
capricious acts of legislative will.” J. Hilliard, “To Accomplish Fairness and Justice: Substantive
Due Process,” 30 J. Marshall L. Rev. 95, 100-101 (1996).


                                                 42
        Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 43 of 45




                   b. The passage of the bill with little notice or opportunity to be heard in the

                      midst of a pandemic;

                   c. Smuggling the bill inside a budget bill which made it difficult to separate

                      out or oppose;

                   d. Depriving the plaintiffs of a right to free speech they had earned in the

                      political marketplace, without a rational basis or just cause.

                   e. Changing the rules of the game in the middle to the prejudice of the

                      plaintiffs who lack the time to adjust to the new rules.

                   f. Drastically increasing the difficulty of obtaining ballot status during a

                      pandemic that has essentially shut down retail political activity and

                      restricted political activity to extremely expensive television advertising

                      beyond the means of the plaintiffs as minor parties and activists in those

                      parties; in fact, actually increasing the risk of the spread of disease in the

                      future by tripling signature requirements;

       164.    These illicit factors, which in combination, are offensive to decent sensibilities,

have deprived the plaintiff of due process, including substantive due process in the sense of

fundamental fairness and they fail to meet the minimum standard of reason that an American

statute requires to pass muster under the due process clause.

       165.    Part ZZZ, Sections 9–10, and 12, as applied separately and in combination,

impose unfair and unexpected burdens on Plaintiffs and cause injury to and violate rights

guaranteed to Plaintiffs by the Due Process Clauses of the U.S. Constitution.

                                            COUNT V

                      (Violation of New York Constitution Art. VII, § 6)

       166.    Plaintiffs reallege each preceding paragraph as if set forth fully herein.



                                                 43
         Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 44 of 45




        167.    Article VII, Section 6, of the New York Constitution “requires that all provisions

of any appropriation bill, or supplemental appropriation bill, submitted by the Governor must

specifically relate to an appropriation in the bill.” Ctr. for Judicial Accountability, Inc. v.

Cuomo, 167 A.D.3d 1406, 1411, 91 N.Y.S.3d 553, 559 (3d Dep’t 2018) (“The purpose of this

article is ‘to eliminate the legislative practice of tacking on to budget bills propositions which

had nothing to do with money matters; that is, to prevent the inclusion of general legislation in

appropriation bills.’”).

        168.    Part ZZZ, Sections 9–10, and 12, are provisions of an appropriation or budget bill,

but do not specifically relate to an appropriation in the bill.

        169.    Part ZZZ, Sections 9–10, and 12, relate to ballot access and are fundamentally

nonbudgetary. Any relation to public financing is pretextual and its coupling is merely “a device

for achieving collateral ends under the guise of budgeting.” Pataki v. New York State Assembly,

4 N.Y.3d 75, 97, 824 N.E.2d 898, 911 (2004) (plurality decision).

        170.    Part ZZZ, Sections 9–10, and 12, are therefore unconstitutional under state law.

                                        PRAYER FOR RELIEF

        171.    WHEREFORE, Plaintiffs respectfully request that the Court:

                    a. Enter a declaratory judgment holding that Part ZZZ, Sections 9–10, and 12

                           are unconstitutional separately and in conjunction with one another;

                    b. Enter an order enjoining New York State officials from enforcing the

                           challenged provisions as applied to Plaintiffs;

                    c. Enter an order directing the New York State Board of Elections to permit

                           GPNY and LPNY to qualify for party status based only on the former

                           voter and petitioning thresholds until such time as the Legislature enacts




                                                    44
       Case 1:20-cv-05820-JGK Document 12 Filed 07/28/20 Page 45 of 45




                    legislation establishing constitutional thresholds to replace those

                    challenged herein;

                d. Award other and further relief as the Court deems proper;

                e. Award litigation costs and attorney’s fees pursuant to 42 U.S.C. § 1988;

                    and

                f. Retain jurisdiction of this action and grant the Plaintiffs any further relief

                    which may in the discretion of the Court be necessary and proper.

Dated: Buffalo, New York
       July 27, 2020

                                                   Respectfully submitted,


                                                   By /s/ Michael Kuzma
                                                      MICHAEL KUZMA
                                                      Attorney for the Plaintiffs
                                                      1893 Clinton Street
                                                      Buffalo, New York 14206
                                                      (716) 822-7645
                                                      Kuzma_Michael@hotmail.com




                                              45
